DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-5, 10-13 and 17-21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ameti (US 5,408,628).
Consider claim 2, Ameti discloses a configurable width device comprising: a multiplexer coupled to a plurality of data lines, the multiplexer selectively associating one or more of the plurality of data lines with one or more of a plurality of data pins; device logic to receive a command from a command interface and a data pattern from the plurality of data pins, the device logic to perform a logic operation on the data pattern and a mask value included in the command, and the device logic to assign a device address to the configurable width device based on an output of the logic operation; and a register to store the device address (summary of invention, col. 3 lines 27-44, Col. 4 lines 1-6, col. 7 lines 32-38 and 51-67, col. 8 lines 24-29, col. 9 lines 23-63, Ameti discloses the use of multiplexers for selecting data lines and masking for determining which data will be used.).
Consider claim 3, Ameti discloses the configurable width device of claim 2, wherein the command includes an address bit parameter to identify a bit of the device address, and wherein the mask value indicates which bit of the data pattern is assigned to the bit of the device address (summary of invention, col. 3 lines 27-44, Col. 4 lines 1-6, col. 7 lines 32-38 and 51-67, col. 8 lines 24-29, col. 9 lines 23-63, Ameti discloses requests for particular data to be read and written).
Consider claim 4, Ameti discloses the configurable width device of claim 2, wherein the mask value comprise a single bit set to a first logic value and remaining bits set to a second logic value (summary of invention, col. 3 lines 27-44, Col. 4 lines 1-6, col. 7 lines 32-38 and 51-67, col. 8 lines 24-29, col. 9 lines 23-63, each bit of the mask is set a value.).
Consider claim 5, Ameti discloses the configurable width device of claim 2, wherein the data pattern comprises a single bit set to a first logic value and remaining bits set to a second logic value (summary of invention, col. 3 lines 27-44, Col. 4 lines 1-6, col. 7 lines 32-38 and 51-67, col. 8 lines 24-29, col. 9 lines 23-63, each bit of the data pattern is set a value.).
Consider claim 9, Ameti discloses the configurable width device of claim 2, wherein the device logic is further configured to control the multiplexer based on a configuration command addressed to the device address (summary of invention, col. 3 lines 27-44, Col. 4 lines 1-6, col. 7 lines 32-38 and 51-67, col. 8 lines 24-29, col. 9 lines 23-63.).
Claims 10-13 and 17 are the method claims to device claims 2-5 and 9 above and are rejected in the same manner using the same rationale.
Claims 18-21 are the device claims to device claims 2-5 above and are rejected in the same manner using the same rationale.

Claim Rejections - 35 USC § 103
Claims 8, 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ameti (US 5,408,628).
Consider claim 8, Ameti discloses the configurable width device of claim 2, however Ameti does not explicitly teach that the disclosed multiplexer comprises a full crossbar switch. However, the examiner is taking official notice to the use of a full crossbar switch because crossbar switches are designed to implement all permutations of connections among inputs and outputs and can establish multiple parallel data paths. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the multiplexer of Ameti to include a full crossbar switch because it is a reasonably cost effective way to implement all permutations of connections among inputs and outputs and further establish multiple parallel data paths.
Claim 16 are the method claims to device claim 8 above and are rejected in the same manner using the same rationale.
Allowable Subject Matter
Claims 6, 7, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ALSIP/Primary Examiner, Art Unit 2136